Citation Nr: 1116431	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  99-08 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased initial rating in excess of 60 percent disabling for service-connected low back strain with low back pain, degenerative changes and left lower extremity radiculopathy. 


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to July 1975, during the Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA), Nashville, Tennessee, Regional Office (RO), which granted service connection for low back strain with low back pain, degenerative changes and left lower extremity radiculopathy and assigned a 60 percent rating, effective November 17, 1998.  The Veteran disagreed with his rating and subsequently perfected an appeal.   

By way of history, in November 2001, the Board denied entitlement to service connection for a back disorder and an acquired psychiatric disorder (on a direct and secondary basis).  See November 2001 Board Decision.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  By order dated August 13, 2002, the Court granted a Joint Motion for Remand vacating the Board's decision denying service connection for a back disorder and an acquired psychiatric disorder and remanding the issues.  In August 2003, the Board remanded the service connection claims to the Agency of Original Jurisdiction (AOJ) for further development in accordance with the August 2002 Court Order and Joint Motion for Remand.  

In a September 2005 rating decision, the AOJ granted service connection for a lumbar spine disability (low back strain with low back pain, degenerative changes and left lower extremity radiculopathy) and assigned a 60 percent disability rating, effective November 17, 1998.  The Veteran requested an increase in his service-connected lumbar spine disability, which the Board construed as a notice of disagreement with the rating assigned for the service-connected low back strain with low back pain, degenerative changes and left lower extremity radiculopathy, disability.  See March 2006 "Statement in Support of Claim," VA Form 21-4138 (Notice of Disagreement).  In April 2006, the Board remanded the increased rating claim for additional development, denied entitlement to service connection for an acquired psychiatric disorder on a direct basis, and remanded the service connection claim for an acquired psychiatric disorder on a secondary basis for additional development.  See April 2006 Board Decision/Remand.  

On remand, in a June 2007 rating decision, the RO proposed to sever service connection for the service-connected lumbar spine disability.  An October 2007 rating decision implemented the proposal, and service connection for the lumbar spine disability was severed, effective January 1, 2008.  In February 2008, the Veteran filed a notice of disagreement as to the severance of service connection.  See February 2008 "Statement in Support of Claim," VA Form 21-4138 (Notice of Disagreement).  In March 2009, the Board remanded the increased rating claim and the propriety of the severance of service connection for the lumbar spine disability for additional development.  See March 2009 Board Remand.  

During the pendency of the appeal and as noted in the March 2009 Board Remand, the Veteran indicated that he no longer wished to pursue his appeal as to the issue of entitlement to service connection for a psychiatric disability as secondary to his service-connected low back disability.  See October 2008 "Statement in Support of Claim," VA Form 21-4138.  As such, the issue is no longer on appeal and are not before the Board.  See 38 C.F.R. § 20.204 (2010). 

In an August 2009 rating decision, the RO determined that the decision to sever service connection for low back strain with low back pain, degenerative changes and left lower extremity radiculopathy, was clearly and unmistakably erroneous, and granted restoration of service connection with a 60 percent rating, effective January 1, 2008.  Thus, the only remaining issue on appeal that of entitlement to an increased rating for low back strain with low back pain, degenerative changes and left lower extremity radiculopathy, is appropriately captioned on the title page of this decision.    

As noted, in April 2006 and March 2009, the Board remanded the increased rating claim to the AMC/RO for additional development, including the obtaining of outstanding Social Security Administration (SSA) records, contacting the Veteran for clarification regarding whether he still desires a personal hearing, and issuing a Statement of the Case as required by 38 C.F.R. § 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim so that a SOC may be issued).  That development was completed and the case was returned to the Board for appellate review.  As will be discussed herein, the Board finds that the AOJ substantially complied with the April 2006 and March 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO and was notified that a hearing was scheduled for November 2008.  See September 2008 DRO Hearing Notification Letter; see also October 2007 "Appeal Hearing Options" Form.  The Veteran indicated that he wanted to "cancel the DRO Hearing scheduled for" November 2008.  See October 2008 "Statement in Support of Claim," VA Form 21-4138.  No further requests for hearings are of record.  As such, the Board finds that the Veteran's hearing request is withdrawn.  

The Board also notes that the Veterans Law Judge who decided the Veteran's claim for entitlement to service connection for low back strain with low back pain, degenerative changes and left lower extremity radiculopathy, and remanded the claim for entitlement to an increased rating for service-connected low back strain with low back pain, degenerative changes and left lower extremity radiculopathy, in April 2006 and March 2009 is no longer employed by the Board; thus, the Chairman has reassigned this appeal to the undersigned Veterans Law Judge pursuant to 38 C.F.R. § 19.3(b).  Further, the Board notes that in August 2001, the Veteran testified before a Veterans Law Judge sitting at the RO regarding his service connection claim for low back strain with low back pain, degenerative changes and left lower extremity radiculopathy (which upon remand from the Court was granted in a September 2005 rating decision).  Although the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707) and Veteran must be informed that he has the right to another Board hearing (38 C.F.R. § 20.717), such notice is not required in this case.  As noted, the issue of service connection for low back strain with low back pain, degenerative changes and left lower extremity radiculopathy, is no longer on appeal as the benefit was granted in a September 2005 rating decision.  Regardless, although such notice was not required, VA provided such notice, and the Veteran did not request another Board hearing.  See November 2010 Notice Letter; December 2011 Notice Response from the Veteran.         

The Board further notes that during the pendency of this Remand and appeal the Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, while the Veteran has essentially contended that he is unemployable due to his service-connected disabilities, the record reflects that the RO addressed this claim in a rating decision dated October 2007.  Since the record before the Board does not contain a Notice of Disagreement with that decision, this matter is not before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected low back strain with low back pain, degenerative changes and left lower extremity radiculopathy is manifested by complaints of constant, daily low back pain and limitation of motion.  The medical evidence does not more nearly approximate a finding of unfavorable ankylosis of the entire spine.  Further, the medical evidence does not support a finding of greater functional impairment due to pain or limitation of motion on use.  

2.  The competent evidence does not show that the Veteran's service-connected lumbar spine disability is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required in this matter.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent disabling for low back strain with low back pain, degenerative changes and left lower extremity radiculopathy, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (1998); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
The Veteran's increased rating claim arises from his disagreement with the assignment of a 60 percent initial rating for his lumbar spine disability (low back strain with low back pain, degenerative changes and left lower extremity radiculopathy) following the grant of service connection, effective November 17, 1998.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further notice is needed under the VCAA for the lumbar spine increased rating claim, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Quartuccio v. Principi, 16 Vet. App. 183; see also 38 C.F.R. § 20.1102. 

Further, the Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  In any event, Vazquez-Flores was limited to claims involving increased ratings, and is not applicable to claims, such as the one in this matter, involving an appeal of the initial rating assigned following a grant of service connection.  Moreover, the Court has held that in a claim for an increased initial rating after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records (STRs), post-service VA medical records, SSA records as requested in the March 2009 Board Remand, all post-service private medical records identified by the Veteran, and statements submitted by or on behalf of the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran has not indicated that there was any additional relevant evidence from any source.  As the AOJ issued a Statement of the Case as required by 38 C.F.R. § 19.29 and Manlincon, supra; obtained the Veteran's SSA records; and contacted the Veteran to determine whether he still desired a hearing, the Board finds that the AOJ substantially complied with the April 2006 and March 2009 remand orders and no further action is necessary in this regard.  See D'Aries, supra.

As noted, the Veteran requested a hearing before a DRO at the RO and was notified that a hearing was scheduled for November 2008.  See September 2008 DRO Hearing Notification Letter; see also October 2007 "Appeal Hearing Options" Form.  The Veteran indicated that he wanted to "cancel the DRO Hearing scheduled for" November 2008.  See October 2008 "Statement in Support of Claim," VA Form 21-4138.  No further requests for hearings are of record.  As such, the Board finds that the Veteran's hearing request is withdrawn.  Additionally, the Veteran underwent various Compensation and Pension (C&P) examinations dated February 2001, August 2005, March 2007 (with June 2007 opinion), and May 2010 regarding his service-connected lumbar spine disability.  The examiners reviewed the history of the disorder, noted all relevant current complaints, and conducted examinations which provided all physical findings which are relevant under the applicable diagnostic code.  The examinations are fully adequate for rating purposes.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating claim for low back strain with low back pain, degenerative changes and left lower extremity radiculopathy.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the Veteran.

Legal Criteria and Analysis of the Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Further, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Because the appeal ensues from the Veteran's disagreement with the evaluation assigned in connection with the original grant of service connection, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of a functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

In this case, the Veteran's lumbar spine disability was originally rated under Diagnostic Code 5293.  See September 2005 Rating Decision.  Diagnostic Code 5293 provided a 10 percent rating for intervertebral disc syndrome (IDS) that is mild.  A 20 percent rating was warranted for IDS that is moderate with recurring attacks.  A 40 percent rating was warranted for IDS that is severe with recurring attacks and intermittent relief.  A 60 percent rating requires pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a (1998).

During the pendency of the Veteran's appeal, the criteria for rating spine disabilities were amended.  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  At that time, VA also reiterated changes, which were effective September 23, 2002, to Diagnostic Code 5293 (now classified as Diagnostic Code 5243) for intervertebral disc syndrome (IDS).  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  The VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  

In an October 2006 VCAA notice letter and the October 2007 SOC, the Veteran was provided notice of the amended regulations.  38 C.F.R. § 20.903(b).  

The schedule for rating disabilities of the spine was revised, effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  The General Rating Formula for Diseases and Injuries of the Spine applies to Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating IDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
	
Unfavorable ankylosis of the entire spine...........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine .....................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine..........................................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine........................................................................30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..................................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...............................................................10

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.

Note 2 provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

IDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

IDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); and with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Note 1 provides that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

In this case, evidence relevant to the severity of the Veteran's increased rating claim for low back strain with low back pain, degenerative changes and left lower extremity radiculopathy, includes treatment records from the VA Clinic in Chattanooga, Tennessee, which include complaints of chronic low back pain.  See January 1999 Primary Care General Note; February 1999 Primary Care General Note; March 1999 Primary Care General Note; November 1999 Primary Care General Note; February 2000 Primary Care General Note; March 2000 Primary Care General Note; July 2000 Primary Care General Note; February 2002 Primary Care General Note; April 2002 Primary Care General Note; June 2002 Primary Care General Note; March 2004 Primary Care General Note; August 2004 Primary Care General Note; September 2004 Primary Care General Note; October 2004 Primary Care General Note; November 2004 Primary Care General Note; November 2004 Primary Care General Note; March 2005 Primary Care General Note; October 2005 Primary Care General Note; February 2006 Physical Therapy Note; May 2006 Primary Care General Note; June 2006 Primary Care General Note; October 2006 Primary Care General Note; June 2007 Primary Care Note; .July 2007 Primary Care Note; October 2007 Primary Care Note; November 2007 Primary Care Note; January 2008 Primary Care Note; January 2008 Nursing Outpatient Note; February 2008 Primary Care Note; March 2008 Primary Care Note; April 2008 Primary Care Note; May 2008 Primary Care Note; December 2008 Primary Care Note. 

In February 2001, the Veteran underwent a C&P examination at the Chattanooga VA Clinic.  The Veteran complained of low back pain since in-service injury while cutting a tree and bushes with left leg numbness.  He also complained of flare-ups lasting two to three days.  He reported working in construction but was unable to continue working due to his low back pain.  The examiner noted stiffness and pain on range of motion testing but no additional fatigue, pain, or weakness.  Upon physical examination, range of motion was noted as 30 degrees of forward flexion with pain, 7 degrees of extension with pain, 15 degrees of right lateral flexion with pain, 10 degrees of right lateral flexion with pain, 16 degrees of right lateral rotation with pain, and 10 degrees of left lateral rotation with pain.  Neurological examination revealed reflex testing within normal limits with pinprick present.  The examiner assessed chronic low back pain with a history of herniated disc.  See February 2001 VA Spine Examination Report. 

In August 2005, the Veteran underwent another C&P examination at the Chattanooga VA Clinic.  The Veteran complained of low back pain radiating down his left leg.  He reported no dizziness or bowel or bladder complaints.  He reported that he could walk unaided but sometimes used a cane when walking long distances and can walk 3 blocks but has some pain all the time.  The examiner noted that his activities of daily living were not affected.   Upon physical examination, the examiner noted no deformity, normal gait, and no tenderness on deep pressure.  Range of motion was noted as 40 degrees of forward flexion with pain, 20 degrees of extension with pain, 20 degrees of right and left lateral flexion with pain, and 20 degrees of right and left lateral rotation with pain.  There was no guarding, spasm, or postural abnormality or fixed abnormalities.  Neurological examination revealed sensory testing within normal limits with pinprick present.  A magnetic resonance imaging (MRI) report of the lumbar spine revealed no evidence of disc herniations or nerve root impingements, but did reveal degenerative changes.  An electromyography (EMG) report revealed axonal neuropathy of bilateral legs which occurs in diabetes.  The examiner assessed low back pain with degenerative changes.  See August 2005 VA Spine Examination Report. 

The Veteran received private treatment for chronic low back pain from Page Family Practice and Neurological Group of Chattanooga.  See June 2006 Private Treatment Report from Page Family Practice; August 2006 Private Treatment Report from Neurological Group of Chattanooga; December 2006 Private Treatment Report from Page Family Practice; May 2007 Private Treatment Report from Page Family Practice; June 2007 Private Treatment Report from Page Family Practice; July 2007 Private Treatment Report from Page Family Practice. 

A June 2006 private MRI of the lumbar spine revealed disc herniation with extruded disc fragment impinging on the left nerve root at L5-S1 and minimal midline bulging of the disc at L3-4 and L4-5 without extruded disc.  See June 2006 Private Lumbar Spine MRI Report.  

In March 2007, the Veteran underwent another C&P examination at the VA Medical Center (VAMC) in Nashville.  The Veteran complained of low back pain with numbness in his legs since an in-service injury to his low back in 1974 while he was cutting and lifting bushes.  He reported no history of urinary incontinence, fecal incontinence, or obstipation.  He reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and constant daily pain in the low back.  He reported no flare-ups or any incapacitating episodes in the last 12 months.  Upon physical examination, the examiner noted no deformity, normal posture, and antalgic gait.  The examiner also noted no spasm or atrophy.  There was guarding, tenderness, weakness, and pain with motion.  Range of motion was noted as 40 degrees of forward flexion with pain, 0 degrees of extension with pain, 20 degrees of right lateral flexion with pain, 20 degrees of left lateral flexion with pain, and 20 degrees of right and left lateral rotation with pain.  There was pain on repetitive testing but no additional limitation of motion after three repetitions of range of motion testing.  Neurological examination revealed sensory and reflex testing within normal limits with some limitations on motor examination.  A MRI report of the lumbar spine revealed no evidence of disc herniations or nerve root impingements, but did reveal degenerative changes.  An EMG report revealed sensory motor polyneuropathy secondary to diabetes mellitus.  The examiner assessed degenerative changes of the lumbar spine and noted that the Veteran was not employed as he retired due to medical or physical problems.  There were no effects on feeding, toileting, or grooming; mild effects on bathing and dressing; moderate effects on recreation and travel; severe effects on chores; and prevention of sports, exercise, and shopping.  See March 2007 VA Spine Examination Report. 

SSA records received on September 2009 revealed that the Veteran receives disability benefits for disorders of the back (discogenic and degenerative).

An October 2009 statement from Dr. C.B. Page indicates that the Veteran complains of constant low back pain and has bulging discs at L3-4 and disc herniation at L5-S1.  See October 2009 "Statement in Support of Claim," VA Form 21-4138.

In May 2010, the Veteran underwent another C&P examination at the Chattanooga VA Clinic.  The Veteran complained of low back pain with numbness in his legs since an in-service injury to his low back in 1974 while he was cutting and lifting bushes.  He reported no fatigue, stiffness, or weakness.  He reported decreased motion, spasms, and pain.  He reported moderate weekly flare-ups and constant low back pain daily.  He reported no incapacitating episodes in the last 12 months.  He reported that he could walk about a quarter mile but less than a mile.  Upon physical examination, the examiner noted no deformity, normal gait and posture.  The examiner also noted no ankylosis of the spine, spasm, atrophy, tenderness, or weakness.  There was guarding and pain with motion.  Range of motion was noted as 70 degrees of forward flexion with pain, 20 degrees of extension with pain, 20 degrees of right and left lateral flexion with pain, and 10 degrees of right and left lateral rotation with pain.  There was pain on repetitive testing but no additional limitation of motion after three repetitions of range of motion testing.  Neurological examination revealed sensory and reflex testing within normal limits with some limitations on motor examination.  A MRI report of the lumbar spine revealed no evidence of disc herniations or nerve root impingements, but did reveal degenerative changes.  An EMG report revealed sensory motor polyneuropathy secondary to diabetes mellitus.  The examiner assessed degenerative changes of the lumbar spine and noted that the Veteran was not employed.  There were mild effects on chores and shopping, moderate effects on exercise, and prevention of sports and recreation  See May 2010 VA Spine Examination Report. 

The claims folders contain no other evidence indicating any evaluation of the lumbar spine for rating purposes.  The Board notes that the claims folder also contains various private treatment records, including treatment at Erlanger Health System and Siskin Hospital for Physical Rehabilitation; however, such treatment records relate only to the Veteran's complaints of cervical spine pain and not the Veteran's service-connected lumbar spine disability.  The claims folder also contains various private treatment records from Parkridge Medical Center and Chattanooga Orthopedic Group and VA treatment records from the Chattanooga VA Clinic dated prior to the Veteran's application to reopen his service connection claim for a lumbar spine disability in November 1998.  The Board is not considering such records because such records are dated prior to his claim in November 1998.  
	
Based on the above discussed evidence, an increased rating in excess of 60 percent disabling for service-connected low back strain with low back pain, degenerative changes and left lower extremity radiculopathy, is not warranted.  Initially, the Board notes that under the regulations in effect prior to the regulation changes in September 26, 2003, specifically Diagnostic Code 5293, the Veteran receives the maximum disability rating of 60 percent for pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).  Review of the evidence of record does not show pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief.  However, the Board will not penalize the Veteran for an error made by the AOJ in rating his lumbar spine disability.  As the Veteran receives the highest available rating of 60 percent disabling under such rating criteria, the Veteran is not entitled to a higher rating for his service-connected lumbar spine disability under the regulations in effect prior to September 26, 2003.  

Further, the evidence of record does not support an increased rating in excess of 60 percent disabling for the service-connected lumbar spine disability under the current regulations.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  The evidence of record fails to demonstrate a finding of unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243, General Rating Formula for Diseases and Injuries of the Spine (2010); see also May 2010 Spine Examination Report.  

Further, the Board notes that review of the evidence of record is unclear as to whether the Veteran has degenerative disc disease of the lumbar spine.  In this regard, a May 2010 VA examiner noted that MRI results revealed degenerative changes but no evidence of disc herniations or nerve root impingements.  See May 2010 VA Spine examination Report.  The evidence of record also includes a June 2006 Private Lumbar Spine MRI Report, which reveals disc herniation with extruded disc fragment impinging on the left nerve root at L5-S1 and minimal midline bulging of the disc at L3-4 and L4-5 without extruded disc.  However, even if evidence of degenerative disc disease of the lumbar spine were present and even when considering Diagnostic Code 5243 (Intervertebral Disc Syndrome), intervertebral disc syndrome based on incapacitating episodes was not demonstrated.  Further, even if the evidence of record supports a finding of incapacitating episodes (bed rest prescribed by a physician), a 60 percent disability rating is the maximum available rating under such criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran would not be eligible for a higher rating under Diagnostic Code 5243 even if the symptoms of degenerative disc disease were taken into account.

There are also no objective neurological or other manifestations related to the service-connected lumbar spine disability that require consideration and a separate rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.  In this regard, the Board notes that upon most recent neurological examination in May 2010, sensory and motor neurological testing was noted as normal.  Further, although there was some limitation on motor testing and EMG study revealed sensory motor neuropathy, the May 2010 VA examiner related such neurological manifestations to the Veteran's diabetes mellitus disability, which is not service-connected and for which the Veteran has not sought service connection.  See May 2010 VA Spine Examination Report.  See also August 2005 VA Spine Examination Report (noting EMG study consistent with axonal neuropathy of both legs which can occur in diabetes); November 2004 Addendum to Primary Care General Note (noting diagnosis of type II diabetes mellitus with neuropathy); July 2007 Podiatry Outpatient Note (noting a diagnosis of type II diabetes mellitus with nerve complication).  

Further, the evidence does not support a separate or increased rating for functional loss due to weakness, fatigability, incoordination, or pain on movement of the lumbar spine under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, upon range of motion and repetitive range of motion testing, pain was noted on repetitive range of motion testing; however, significantly, no additional limitation in motion was not noted.  See March 2007 VA Spine Examination Report; May 2010 VA Spine Examination Report.        

In addition, the Board has considered whether a staged rating is appropriate.  The Board has not found any variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any staged ratings in this case. 

Based on the discussion above, the preponderance of the evidence is against the Veteran's increased initial rating claim for the low back strain with low back pain, degenerative changes and left lower extremity radiculopathy disability.  As such, there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran; the benefit-of-the-doubt rule is not applicable, and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).    

Notwithstanding the above discussion, a rating in excess of the assigned schedular evaluation for the Veteran's service-connected lumbar spine disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's lumbar spine symptomatology is fully addressed by the respective rating criteria under which such disability is rated.  There are no additional symptoms of his disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, even if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  In this regard, the Board notes that although the Veteran receives SSA disability benefits for disorders of the back (discogenic and degenerative) and he reported that he was not employed due to his low back pain in a February 2001 VA Spine Examination Report, the evidence of record fails to 



(CONTINUED ON NEXT PAGE)


reveal marked interference with employment due to such disability.  Since the evidence does not reveal that the Veteran missed any work due to his service-connected lumbar spine disability and he does not claim such, the Board finds that such disability has not caused marked interference with employment.  Further, the evidence fails to show that the disability picture created by the lumbar spine disability is exceptional or unusual.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

Entitlement to an increased initial rating in excess of 60 percent disabling for service-connected low back strain with low back pain, degenerative changes and left lower extremity radiculopathy, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


